   Case 18-00260-SMT   Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                                 Document Page 1 of 10

The document below is hereby signed.

Signed: June 5, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge


                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    MAX E. SALAS,                         )     Case No. 18-00260
                                          )     (Chapter 11)
                       Debtor.            )
                                          )     Not for publication in
                                          )     West’s Bankruptcy Reporter.

              MEMORANDUM DECISION AND ORDER DENYING (1) MOTION
             FOR STAY PENDING APPEAL OF THE COURT’S MEMORANDUM
          DECISION AND ORDER RE OBJECTION TO HOMESTEAD EXEMPTION
       AND (2) MOTION FOR EXPEDITED HEARING ON THE MOTION FOR STAY

         As plaintiffs in the Superior Court of the District of

    Columbia, certain creditors (“Plaintiffs”)1 recovered judgments

    against the debtor, Max Salas (“Max”) and his son, Len Salas

    (“Len”).   Len is a debtor in his own bankruptcy case, Case No.

    18-02662 in the United States Bankruptcy Court for the Middle

    District of Tennessee.        The Plaintiffs have taken an appeal from

    this court’s Memorandum Decision and Order re Objection to

    Homestead Exemption (Dkt. No. 108 entered on September 25, 2018),


         1
            The Plaintiffs are Nicolaas J. Brekelmans and Gail
    Gregory Brekelmans, Trustees of the Estate of Nina Brekelmans and
    Michael McLoughlin and Martha Johnson, Trustees of the Estate of
    Patrick McLoughlin.
Case 18-00260-SMT    Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                               Document Page 2 of 10


 ruling that Max’s principal residence belongs to Max and that he

 has properly claimed it to be exempt property under 11 U.S.C.

 § 522.   With respect to that ruling, the Plaintiffs filed on May

 28, 2019, a motion for a stay pending appeal (“Stay Motion”)

 (Dkt. No. 195), and a motion (“Motion to Shorten Time”) (Dkt. No.

 196), seeking to shorten the time for a response to the Stay

 Motion and seeking an expedited hearing on June 7, 2019, on the

 Stay Motion.

      I will deny the Stay Motion and deny the Motion to Shorten

 Time as moot.      The Plaintiffs have shown no need for a stay

 pending appeal, as a stay would serve no purpose.               Nor have the

 Plaintiffs demonstrated cause for belatedly waiting until May 28,

 2019, to file their Stay Motion and seeking an expedited hearing

 on the Stay Motion.

                                        I

      In this bankruptcy case, Max claimed as exempt the entire

 value of his interest in real property (the “Property”) that he

 uses as his principal residence.2            The Plaintiffs objected to

 that exemption claim, asserting that Len, the owner of record in

 the D.C. land records, is the owner of the Property, not Max.                  As

 creditors of both Max and Len, they would fare better if Len is

 the owner of the Property because, in Len’s bankruptcy case, Len


      2
         D.C. Code § 15-501(a)(14) permits a debtor to exempt the
 entire value of his interest in property that is his principal
 residence.

                                          2
Case 18-00260-SMT   Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                              Document Page 3 of 10


 is not entitled to claim an exemption for the full value of

 whatever interest he has in the Property.

      During the pendency of the objection to claim of exemption

 in the Bankruptcy Court, Len was serving as a debtor in

 possession under 11 U.S.C. § 1101 in his own bankruptcy case,

 which was then pending in Chapter 11 of the Bankruptcy Code.                 He

 participated in the trial of the objection to the exemption

 claim, and did not seek to assert that the Property belongs to

 him and is thus property of his bankruptcy estate.              In the

 Memorandum Decision and Order re Objection to Homestead

 Exemption, I found that Max owns the Property pursuant to an

 unrecorded transfer and overruled the Plaintiffs’ objection to

 Max’s claim of exemption.         The Plaintiffs have pursued an appeal

 of that ruling, and it is that ruling that the Plaintiffs seek to

 stay.

      On December 26, 2018, Len’s bankruptcy case was converted to

 Chapter 7 of the Bankruptcy Code.           Michael Gigandet, the Chapter

 7 trustee in that case, is administering Len’s bankruptcy estate.

      Any rights of Len in the Property are property of Len’s

 bankruptcy estate.     Moreover, if Gigandet were to bring in Len’s

 bankruptcy case an avoidance action under 11 U.S.C. § 544, 545,

 547, 548, 549, or 553 and were to succeed in avoiding the

 transfer of the Property to Max, that would result in Gigandet

 being entitled to recover the Property from Max under 11 U.S.C.


                                         3
Case 18-00260-SMT    Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                               Document Page 4 of 10


 § 550(a) (even if this court’s ruling that Max owned the Property

 were upheld on appeal).         Pursuant to 11 U.S.C. § 541(a)(3), the

 Property, upon being recovered by Gigandet under § 550(a), would

 be property of Len’s bankruptcy estate to be administered for the

 benefit of Len’s creditors.

      Gigandet is under the statutory command of 11 U.S.C.

 § 704(a)(1) to “collect and reduce to money the property of the

 estate for which such trustee serves, and close such estate as

 expeditiously as is compatible with the best interests of parties

 in interest.”      On April 10, 2019, Gigandet filed a Trustee’s

 Motion to Sell Property in Len’s bankruptcy case.               The Trustee’s

 Motion to Sell Property seeks to sell:

      Any and all claims and interests of the bankruptcy estate
      or the Chapter 7 trustee to the [Property]. Such claims
      and interests being sold include, but are not limited to,
      the Chapter 7 trustee’s rights to pursue a cause of
      action against Max Salas under the trustee's avoidance
      powers pursuant to Bankruptcy Code Sections 544, 545,
      547, 548, 549, or 553.

 Max’s older son, Ron Salas, is the proposed purchaser under the

 Trustee’s Motion to Sell Property, but the sale is subject to any

 higher bids made.      Gigandet’s Trustee’s Motion to Sell Property

 appears to have precipitated the filing of the Stay Motion.

      Both the United States Trustee and the Plaintiffs have

 objected in Len’s bankruptcy case to the proposed sale, noting

 that Ron is an insider.         The Plaintiffs object to the proposed

 sale on additional grounds, including on the basis that a sale


                                          4
Case 18-00260-SMT   Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                              Document Page 5 of 10


 would be premature because the value of Len’s bankruptcy estate’s

 interest in the Property could be dramatically changed if the

 Plaintiffs prevail in their current appeal in the District Court

 here.    However, it is for the bankruptcy court in Len’s

 bankruptcy case, not this court, to rule on the Trustee’s Motion

 to Sell Property and the objections thereto.

      If Len, not Max, is determined to be the owner of the

 Property, Gigandet could proceed to sell the Property itself as

 property of Len’s bankruptcy estate, but that would require an

 initial determination that, contrary to this court’s Memorandum

 Decision and Order re Objection to Homestead Exemption, Len, not

 Max, owns the Property.3        Gigandet could also sell the Property

 if he avoids the transfer to Max.           Instead of incurring the delay

 and risks of litigation entailed in any attempt to demonstrate

 that Len owns the Property, or to avoid the transfer to Max,

 Gigandet has elected to simply sell whatever rights Len has in

 the Property and whatever avoidance rights Gigandet has, letting

 the sales process determine what is the value to Len’s bankruptcy

 estate of such rights.        As creditors of Len’s bankruptcy estate,

 holding unsecured claims against that estate, the Plaintiffs are

 free to continue to press their objection to Gigandet’s Trustee’s


      3
         Gigandet would be entitled to rely in that regard on any
 ruling on the appeal to the District Court here in favor of the
 Plaintiffs, whether by intervening or by simply awaiting the
 outcome. Or he might attempt to separately sue Max to establish
 that Len, not Max, owns the Property.

                                         5
Case 18-00260-SMT   Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                              Document Page 6 of 10


 Motion to Sell Property.4        If they can establish that the sale is

 not in the best interests of parties in interest in Len’s

 bankruptcy case, the U.S. Bankruptcy Court for the Middle

 District of Tennessee will not approve the sale.

                                        II

      The Stay Motion makes no sense.           Even if this court stayed

 the Memorandum Decision and Order re Objection to Homestead

 Exemption, Gigandet, as trustee in Len’s bankruptcy case, is free

 to press forward with attempting to obtain court authorization

 for a sale of whatever interest Len has in the Property.

 Gigandet’s sales efforts will not be altered by this court’s

 granting the Stay Motion, and thus the Stay Motion serves no

 purpose.

      It is for the bankruptcy court in Len’s case to decide

 whether to approve a sale of whatever interest Len’s bankruptcy

 estate has in the Property.         The Plaintiffs will be protected by

 their rights in Len’s bankruptcy case to object to a sale that is



      4
         Max and Len filed the petitions commencing their
 bankruptcy cases on April 18, 2018, before the entry of final,
 enforceable, and appealable judgments in the Superior Court
 action. See Memorandum Decision and Order re Objection to
 Homestead Exemption at 27 n.8. Even if enforceable judgments
 were later entered, the automatic stay of 11 U.S.C. § 362(a) has
 barred recording the judgments in order to give rise to judgment
 liens. Accordingly, the plaintiffs have no judgment liens on
 real property of Max or on real property of Len. It follows that
 the plaintiffs’ rights to go against the Property will be limited
 to their rights as unsecured creditors in the two bankruptcy
 cases.

                                         6
Case 18-00260-SMT   Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                              Document Page 7 of 10


 not in the best interest of parties in interest in Len’s

 bankruptcy case.     It is not the role of this court to address

 those rights they have in Len’s bankruptcy case.

      If Len’s interest in the Property is sold pursuant to the

 Trustee’s Motion to Sell Property in Len’s bankruptcy case, the

 purchaser will be the entity with the right to attempt to

 demonstrate that Len, not Max, was the owner of the Property, and

 the Plaintiffs will no longer have any stake in pursuing that

 issue.   Instead, the Plaintiffs would look to the proceeds of the

 sale for making a recovery on their claims.             That outcome would

 not be a reason to grant the Stay Motion.            Instead, the

 Plaintiffs’ focus should be on assuring maximization of the sale

 proceeds from any approved sale by Gigandet of Len’s estate’s

 interest in the Property (including any right to show that Len is

 the true owner of the Property and any rights of Gigandet as

 trustee to avoid the transfer to Max).

      This court cannot stay Gigandet’s efforts in Len’s

 bankruptcy case to sell whatever rights Len has in the Property.

 It is to the U.S. Bankruptcy Court for the Middle District of

 Tennessee that the Plaintiffs must turn to seek disapproval of

 any sale unfavorable to their interests, and to obtain a stay of

 any sale order which they view as unfavorable to them and that

 they consequently seek to appeal.

      The Plaintiffs point to 11 U.S.C. § 363(m), which provides:


                                         7
Case 18-00260-SMT   Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                              Document Page 8 of 10


      The   reversal   or  modification    on  appeal   of   an
      authorization under subsection (b) or (c) of this section
      of a sale or lease of property does not affect the
      validity of a sale or lease under such authorization to
      an entity that purchased or leased such property in good
      faith, whether or not such entity knew of the pendency of
      the appeal, unless such authorization and such sale or
      lease were stayed pending appeal.

 Section 363(m) might result in the Plaintiffs not being able to

 succeed in an appeal challenging an order authorizing the sale of

 Len’s interest in the Property, but that is merely a reflection

 of the rights a purchaser will have under the Bankruptcy Code

 incident to a sale in Len’s bankruptcy case.             The existence of

 § 363(m) has no bearing on whether this court should grant the

 Stay Motion.

                                       III

      This court entered the Memorandum Decision and Order re

 Objection to Homestead Exemption on September 25, 2018, eight

 months before the Plaintiffs filed their Stay Motion.               Even if

 the Gigandet’s Motion to Sell Property were deemed to be an event

 warranting seeking a stay pending the appeal of this court’s

 Memorandum Decision and Order re Objection to Homestead

 Exemption, Gigandet filed that Trustee’s Motion to Sell Property

 in Len’s bankruptcy case on April 10, 2019, fifty-six days ago,

 with notice to all creditors.         Not until May 28, 2019, forty-

 eight days after the filing of Gigandet’s Trustee’s Motion to

 Sell Property did the Plaintiffs file their Stay Motion and the

 Motion to Shorten Time, with only nine days left before the

                                         8
Case 18-00260-SMT   Doc 201    Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                              Document Page 9 of 10


 requested hearing of June 7, 2019, on the Stay Motion.               The

 Plaintiffs have not justified their delay in filing the Stay

 Motion and the Motion to Shorten Time.           The emergency to which

 they point — a sale hearing in Len’s case on June 11, 2019 — is a

 result of their waiting for many weeks to file and seek a hearing

 on the Stay Motion.     The court and Max would be entitled to have

 the Stay Motion be addressed in the usual fashion instead of on

 any expedited basis necessitated by the Plaintiffs’ own

 unwarranted delay.     In any event, the need for a hearing is moot

 because the Stay Motion is being denied as failing to establish

 cause for granting a stay.         Granting a stay would have no impact

 on whether a sale results pursuant to the hearing in Len’s

 bankruptcy case on June 11, 2019.

                                        IV

      It is thus

      ORDERED that the motion titled:

      Motion of the Appellants. Nicolaas J. Brekelmans and Gail
      Gregory Brekelmans, Trustees of the Estate of Nina
      Brekelmans and Michael McLoughlin and Martha Johnson,
      Trustees of the Estate of Patrick McLoughlin, to Stay
      this Court’s Memorandum and Order Dated September 25,
      2018

 (Dkt. No. 195) is DENIED.         It is further

      ORDERED that the motion titled:


      Motion of Nicolaas J. Brekelmans and Gail Gregory
      Brekelmans, Trustees of the Estate of Nina Brekelmans and
      Michael McLoughlin and Martha Johnson, Trustees of the
      Estate of Patrick McLoughlin, to Shorten the Time for

                                         9
Case 18-00260-SMT                                                                            Doc 201 Filed 06/05/19 Entered 06/05/19 16:30:36   Desc Main
                                                                                                    Document Page 10 of 10


                               Responding to the Movants' Motion to Stay the Judgment
                               and Order of the Bankruptcy Court, Dated September 25,
                               2018 and to Set this Matter for Hearing on an Expedited
                               Basis on June 07, 2019 at 10:30 AM

 (Dkt. No. 196) is DENIED.

                                                                                                                         [Signed and dated above.]
 Copies to: E-recipients of filings.




 R:\Common\TeelSM\Judge Temp Docs\Salas (Max) Order re Mtn for Stay Pending Appeal._v6.wpd
                                                                                                               10
